Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 3/5/2019, in which, claims 1-20 are pending. Claims 1, 7, and 13 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Drawings
The drawings filed on 3/5/2019 are accepted.

Specification
The disclosure filed on 3/5/2019 is accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes 
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200210612 A1 (hereinafter ‘Saad’) in view of US 20140181322 A1 (hereinafter ‘Schmitt’).

As regards claim 1, Saad (US 20200210612 A1) discloses: A computer device comprising: one or more computer processors; (Saad: Fig. 1, ¶25) a user interface; and (Saad: Fig. 1, ¶27, i.e., the user interface) a non-transitory computer-readable storage medium comprising instructions, which when executed by the computer devices, control the one or more computer processors to be operable to: (Saad: Fig. 1, ¶28, ¶74)
instantiate a data management process to execute on the computer device; and (Saad: Fis. 1-3, ¶3, ¶43-¶44, i.e., the initialization of the database management)

However, Saad does not but in analogous art, Schmitt (US 20140181322 A1) teaches: each connector process corresponding to an enterprise application among a plurality of enterprise applications, wherein the computer device provides access to personal data of a user of the plurality of enterprise applications, the personal data being used by the plurality of enterprise applications, the providing access including: (Schmitt: Fig. 1, ¶29-¶40, i.e., the connectivity module managing the connections between diverse business applications i.e., enterprise applications, and the application managing the database, wherein the connections are used to send and receive data through the connections from the diverse applications to the application managing the database)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saad to include connection management module for managing multiple connections between a database and diverse set of business applications for sending/receiving data between the applications and the database as taught by Schmitt with the motivation to provide common quality of services for managing 
Saad et al combination further discloses: the data management process communicating with a central database (DB) to receive from the central DB the user's personal data; (Saad: Fis. 1-3, ¶3, ¶43-¶44. See also, Schmitt: Fig. 1, ¶29-¶40)
the data management process communicating with the plurality of connector processes, each of the plurality of connector processes communicating with its corresponding enterprise application to receive from its corresponding enterprise application the user's personal data and providing the user's personal data to the data management process; and (Schmitt: Fig. 1, ¶29-¶40, i.e., the connectivity module managing the connections between diverse business applications i.e., enterprise applications, and the application managing the database, wherein the connections are used to send and receive data through the connections from the diverse applications to the application managing the database)
the data management process sending the received personal data to the user interface, wherein the plurality of enterprise applications communicate directly with the central database to make updates to personal data stored therein. (Saad: Fis. 1-3, ¶3, ¶43-¶44. See also, Schmitt: Fig. 1, ¶29-¶40)

Claims 7 and 13 recite substantially the same features recited in claim 1 above, and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 2, Saad et al combination discloses the computer device of claim 1, wherein the each of the enterprise applications execute on a computing platform separate from the computer device. (Saad: Figs 1-2, ¶24-¶42, i.e., the multi platform system)

Claims 8 and 14 recite substantially the same features recited in claim 2 above, and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 3, Saad et al combination discloses the computer device of claim 1, wherein the data management process communicates with the plurality of connector processes to obtain application-specific data from each corresponding enterprise application that the user is associated with. (Saad: Figs 1-2, ¶24-¶42. See also, Schmitt: Figs. 1-2, ¶29-¶40, i.e., the connectivity module managing the connections between diverse business applications i.e., enterprise applications, and the application managing the database, wherein the connections are 

Claims 9 and 15 recite substantially the same features recited in claim 3 above, and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 4, Saad et al combination discloses the computer device of claim 1, wherein the data management process communicates with a first connector process to obtain an item of the user's personal data from an enterprise application corresponding to the first connector process, wherein that item of personal data is not stored in the central DB. (Saad: ¶51, i.e., the personal information stored in a personal repository not the main database)

Claims 10 and 16 recite substantially the same features recited in claim 4 above, and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 5, Saad et al combination discloses the computer device of claim 1, wherein the data management process communicates with one or more of the connector processes to update the user's personal data on one or more corresponding 

Claims 11 and 17 recite substantially the same features recited in claim 5 above, and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 6, Saad et al combination discloses the computer device of claim 1, wherein each connector process converts a data request from the data management process to produce one or more application-specific instructions that are executed by the corresponding enterprise application to obtain the user's personal data. (Schmitt: Figs. 1-3, ¶9, ¶29-¶40, i.e., the connectivity module managing the connections between diverse business applications i.e., enterprise applications, and the application managing the database, wherein the connections 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saad to include connection management module for managing multiple connections between a database and diverse set of business applications for sending/receiving data between the applications and the database as taught by Schmitt with the motivation to provide common quality of services for managing connections between diverse applications and database hosting the data (Schmitt: Fig. 1, ¶29-¶40) 

Claims 12 and 18 recite substantially the same features recited in claim 6 above, and are rejected based on the aforementioned rationale discussed in the rejection.

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saad in view of Schmitt in view of US 20080275843 A1 (hereinafter ‘Lal’).

As regards claim 19, Saad et al combination discloses the method of claim 13. However, Saad et al do not but in analogous art, Lal (US 20080275843 A1) teaches: further comprising the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saad et al to include associating user ID with application ID as taught by Lal with the motivation to perform user specific data operations (Lal: Fig. 2, ¶16-¶17, ¶24-¶32)

As regards claim 20, Saad et al combination discloses the method of claim 13. However, Saad et al do not but in analogous art, Lal (US 20080275843 A1) teaches: further comprising the data management process: communicating with a userID process to obtain user ID of the user; (Lal: Fig. 2, ¶16-¶17, ¶24-¶32, i.e., associating user ID/information with application ID for performing user specific data operations on a database)  mapping the userID to application-specific identifiers; and (Lal: Fig. 2, ¶16-¶17, ¶24-¶32, i.e., associating user ID/information with 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saad et al to include associating user ID with application ID as taught by Lal with the motivation to perform user specific data operations (Lal: Fig. 2, ¶16-¶17, ¶24-¶32)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432